775 N.W.2d 752 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Clifford GOODMAN, Defendant-Appellant.
Docket No. 139076. COA No. 290120.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the May 12, 2009 order' of the Court of Appeals is considered. We DIRECT the defendant's former appellate counsel, Joseph L. Stewart, to file a supplemental brief addressing the reason(s) for his failure to file timely post-judgment motions and a timely application for leave to appeal in the Court of Appeals on direct review. Counsel shall file the supplemental brief within 28 days of the date of this order.
The application for leave to appeal remains pending.